Matter of Fasciana-Mastellar v Backus (2019 NY Slip Op 05893)





Matter of Fasciana-Mastellar v Backus


2019 NY Slip Op 05893


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


484 CAF 17-01478

[*1]IN THE MATTER OF CIARA C. FASCIANA-MASTELLAR, PETITIONER-RESPONDENT,
vBRANDYN L. BACKUS, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
DAVID K. ETTMAN, SENECA FALLS, FOR PETITIONER-RESPONDENT. 
DONNA M. CATHY, WATERLOO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Seneca County (Stephen D. Aronson, A.J.), entered April 12, 2017 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, modified respondent's visitation schedule with the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Gilroy v Backus (— AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court